Arthur L. Mallory, Commissioner Department of Elementary and Secondary Education Jefferson State Office Building Jefferson City, Missouri 65101
Dear Dr. Mallory:
In accordance with your request of August 16, 1977, we have reviewed the Missouri Department of Elementary and Secondary Education's "State Application for Federal Assistance under Title II of the Indochina Refugee Children's Act of 1976." This application is being submitted pursuant to Title II of Public Law 94-405 (appearing at 20 U.S.C. § 1211b).
In addition to Title II of Public Law 94-405 and the regulations propounded pursuant thereto (45 CFR Part 122a, June 3, 1977), our review has taken into consideration Article III, Section 38(a), Missouri Constitution, and Section 161.092, RSMo Supp. 1975.
Based on the foregoing, we hereby certify that the Missouri Department of Elementary and Secondary Education has authority under state law to perform the duties of a "state educational agency" as defined in Section 201(b)(7) of Title II, P. L. 94-405.
This opinion letter constitutes our official certification and should be inserted in the appropriate place in each copy of the application.
Very truly yours,
                                  JOHN ASHCROFT Attorney General